Citation Nr: 0512813	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hair loss.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for abdominal pain.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral knee disability.  

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
headaches.  

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for asthma.  

9.  Entitlement to a disability rating in excess of 20 
percent for a central disc bulge at L5-S1, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for hair 
loss, a left foot disability, depression, and abdominal pain.  
She was also denied a disability rating in excess of 20 
percent for her low back disability, and the RO found no new 
and material evidence with which to reopen her service 
connection claims for headaches, asthma, and a bilateral knee 
disability.  The veteran responded by filing a May 2003 
Notice of Disagreement, and was sent an October 2003 
Statement of the Case.  She then filed a January 2004 VA Form 
9, perfecting her appeal of these issues.  

The Board notes that within the May 2003 rating decision, the 
RO denied service connection for "abdominal pain," stating 
that service connection had previously been denied for 
endometriosis.  However, service connection for ovarian 
cysts, claimed as "lower abdominal/pelvic pain" was 
previously granted in November 2000.  Moreover, service 
connection had not previously been denied for endometriosis.  
A comment in the "Reasons and Bases" of the November 2000 
rating decision, issue 3, was to the effect that "[t]here 
are no records indicating a diagnosis of endometriosis."  
That observation may be correct but misleading, given the 
pathology reports during service.  After examining the 
current claim and pertinent correspondence, the Board 
believes that the veteran is not seeking service connection 
for abdominal pain, but an increased evaluation for the 
painful abdominal disabilities for which service connection 
has already been established.  This claim is referred to the 
RO for appropriate action, including clarification from the 
veteran..

The issue of whether new and material evidence has been 
submitted to reopen the veteran's service connection claim 
for headaches is the subject of the Board's decision below.  
The remainder of the issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a March 1999 rating decision, the RO denied the 
veteran's claim for service connection for headaches, and the 
veteran did not appeal this determination.  

3.  The evidence submitted since the March 1999 denial of the 
veteran's claim for service connection for headaches is 
neither cumulative nor redundant of evidence already 
considered, and raises a reasonable possibility of 
substantiating the claim..  





CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied service 
connection for headaches is final; this claim for service 
connection may only be reopened based on the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's March 1999 decision is 
new and material with respect to the claim for service 
connection for headaches, and the claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's reopening 
of the veteran's claim, no prejudice results to the veteran 
based on consideration of her appeal at this time.  

The veteran seeks to reopen her service connection claim for 
headaches.  Service connection for headaches was originally 
denied by the RO in March 1999, and she was informed that 
same month.  The veteran did not initiate an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the veteran was initially denied service 
connection for headaches, the RO found no evidence that the 
veteran had a current diagnosis of a headache disorder.  For 
the reasons to be discussed below, evidence submitted since 
that March 1999 rating decision is new and material, and her 
service connection claim must be reopened.  

In developing the veteran's application to reopen her claim, 
VA has obtained an April 2003 report of VA examination.  
According to this report, the veteran has a diagnosis of 
migraine headaches.  This diagnosis was rendered by a VA 
physician who personally examined the veteran.  The Board 
notes first that this medical report is new, in that it was 
not of record at the time of the most recent March 1999 RO 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests the veteran has a 
current diagnosis of migraine headaches.  No such evidence 
was of record at the time of the 1999 denial.  Next, because 
this medical report establishes a current diagnosis of a 
headache disorder, it is material, as it bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, when considered with the 
remainder of the record, raises a reasonable possibility of 
substantiating the claim at issue.  

Based on the above, the Board finds the veteran's April 2003 
VA examination report to be both new and material evidence.  
The veteran having submitted new and material evidence, her 
service connection claim for headaches must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for headaches is reopened.  


REMAND

According to the veteran's September 2001 VA treatment 
records, she has applied for Social Security Disability 
benefits.  However, the medical records associated with her 
Social Security claim have not been obtained by VA.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  These efforts include 
obtaining pertinent federal government records when such 
records are made known to VA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In the present case, the records 
associated with the veteran's Social Security Disability 
claim must be obtained prior to any final adjudication of her 
pending VA claims.  

Next, in March 2005, the veteran submitted additional VA 
medical treatment records regarding her claims for an 
increased rating for her low back disability, and with 
respect to abdominal pain.  No waiver of agency of original 
jurisdiction consideration accompanied this evidence.  The 
veteran was most recently provided a Statement of the Case in 
October 2003 on these issues.  As this new evidence is 
relevant to these pending claims, has not yet been considered 
by the RO, and was not accompanied by a waiver of agency of 
original jurisdiction consideration, this appeal must be 
remanded for RO consideration of this new evidence and the 
issuance of a Supplemental Statement of the Case.  See 
38 C.F.R. §§ 19.31, 20.1304 (2004).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.	The RO should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

2.	The RO must review the additional 
private and VA medical treatment records, 
as well as any other new evidence, added 
to the record subsequent to the most 
recent Statement of the Case and/or 
Supplemental Statement of the Case, and 
reconsider the veteran's pending claims 
in light of this additional evidence.  
The Board having reopened the veteran's 
service connection claim for headaches, 
this issue should be considered on the 
merits, in light of all evidence of 
record, both old and new.  The issue with 
respect to abdominal pain should be 
clarified, and if appropriate, an 
increased rating should be considered.  
If the benefits sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


